FILED
                            NOT FOR PUBLICATION                              JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 15-10360
                                                      15-10361
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:14-cr-00341-KJD
 v.                                                        2:15-cr-00143-KJD

JUAN CARLOS LOPEZ-GUZMAN,
                                                 MEMORANDUM*
               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Juan Carlos Lopez-Guzman appeals the 41-

month sentence imposed following his guilty-plea conviction for being a deported

alien found unlawfully in the United States in violation of 8 U.S.C. § 1326(a), and

the eight-month, consecutive sentence imposed upon revocation of supervised

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lopez-Guzman contends that the district court procedurally erred by failing

to explain the sentences adequately and to consider the applicable sentencing

factors. With respect to the revocation sentence, he contends that the court erred

by relying on improper sentencing factors and on clearly erroneous facts. We

review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and find none. The record reflects that the district court

considered Lopez-Guzman’s arguments and the applicable sentencing factors, did

not rely on any improper factor or clearly erroneous facts, and adequately

explained the sentence. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      Lopez-Guzman next contends that his sentence is substantively unreasonable

in light of the circumstances and staleness of his prior alien smuggling offense.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.
38, 51 (2007). The 49-month aggregate sentence is substantively reasonable in

light of the 18 U.S.C. §§ 3553(a) and 3583(e) sentencing factors and the totality of

the circumstances, including the need to deter Lopez-Guzman from future criminal

activity. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                           15-10360 & 15-10361